OPINION
By THE COURT.
Submitted on motion of the respondent seeking an order making the International Electrical Local 724 Building Corporation, a corporation not for profit organized and incorporated under the laws of Ohio, whose principal office is located at Lima, Ohio, a party respondent to this action for the reason that it has an interest in the controversy adverse to the relators and is a necessary party hereto and this action cannot be completely determined and settled without its presence herein.
*562*561The petition in this action seeks to compel the Secretary of State to cancel and remove from the records of his office the Certificate of Amendment to the Articles of Incorporation of IE Local 724 Building Corporation. The relators appear to be challenging the rights of the persons submitting said Certificate of Amendment to act for the corporation then existing. This respondent is contending that the Certificate of Amendment was presented in proper and due form to the Secretary of State who filed the same pursuant to the laws governing his official duties. It would therefore appear that the persons who submitted the said Certificate of Amendment have an interest in the controversy adverse to that of the relators, and the addition of new parties under *562such circumstances is permissible under §11255 GC. In State, ex rel. Nixon v. Merrill, 127 Oh St 72 the Court held that any person may be made a defendant in a mandamus action who has or claims to have an interest in the controversy adverse to the plaintiff.
The motion will therefore be sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.